Citation Nr: 0840590	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 and 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Jurisdiction over the claims file was 
subsequently transferred to the Buffalo, New York, RO and, 
most recently, to the Newark, New Jersey, RO.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the Newark RO in September 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  

The issues of entitlement to service connection for 
gastrointestinal, right knee, and right hip disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 6, 2007, the veteran's bilateral hearing 
loss was manifested by no more than level I hearing 
impairment in each ear.

2.  Beginning April 6, 2007, the veteran's bilateral hearing 
lost is manifested by level IV hearing impairment in each 
ear.

3.  The evidence does not show that the veteran's bilateral 
hearing loss is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met prior to April 6, 
2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  Beginning April 6, 2007, the criteria for a 10 percent 
disability rating for bilateral hearing loss have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that the 
symptomatology associated with his bilateral hearing loss is 
more severe than that contemplated by the noncompensable 
rating currently assigned.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision regarding the veteran's increased rating claim.  


I. Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (the Court) held that, upon receipt of an 
application for service-connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the instant case, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for bilateral hearing loss.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection for bilateral hearing loss was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

All relevant evidence necessary for an equitable resolution 
of the issue of an increased initial rating for bilateral 
hearing loss has also been identified and obtained, to the 
extent possible.  The evidence of record includes the report 
of a May 2003 VA audiological examination; the report of a 
May 2003 audiological examination by the veteran's private 
audiologist, Dr. Isidore Kirsch; and the transcript of a 
September 2007 hearing before the undersigned.  At the 
September 2007 hearing, the veteran submitted recent VA 
outpatient treatment records directly to the Board, including 
the report of a VA audiological examination dated in April 
2007.  He has waived review of this evidence by the RO.  See 
38 C.F.R. § 20.1304 (2008).  The veteran and his 
representative have not identified any other outstanding 
relevant evidence.

In short, the Board finds that VA has satisfied its duties to 
notify and assist.  Additional development efforts at this 
time relating to the veteran's hearing loss claim would only 
result in an unnecessary delay.  Thus, the Board will proceed 
with adjudication 

II.  Evaluation of hearing loss

As noted above, the veteran contends that his hearing loss is 
severe enough to warrant a compensable disability rating.  He 
specifically notes that his hearing loss has made it 
increasingly difficult to effectively communicate with 
family, friends, and colleagues.  See Board Hearing Tr. at 
29-30.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second (Hertz or Hz).

The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through Level XI, for profound deafness.  
VA audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel (dB) loss based on the 
pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2008).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's bilateral hearing loss 
claim was received in April 2003, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000.  In this regard, the Board notes that 
the method described above using Tables VI and VII was not 
changed.  However, pertinent changes were made to 38 C.F.R. § 
4.86, regarding cases of exceptional hearing loss.

The current provisions of 38 C.F.R. § 4.86(a) provide that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The most severe hearing loss of record in the instant case 
was noted in VA outpatient treatment records dated April 6, 
2007.  The April 6, 2007 examination revealed the following 
puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
50
50
LEFT
45
55
65
65

The average decibel loss for the right ear was 50 and the 
average for the left ear was 58.  Speech audiometry revealed 
speech recognition levels of 79, 81, and 91 percent, 
respectively, for each ear based on three rounds of testing.  
For purposes of this rating, the Board will apply the most 
severe speech recognition score of 79 percent.  

Applying these values to the rating criteria results in a 
numeric designation of level IV for each ear.  Under the 
schedular criteria, this results in a 10 percent evaluation.  
See 38 C.F.R. § 4.85 (2008).  Accordingly, a 10 percent 
rating, and no higher, is warranted for the veteran's hearing 
loss effective April 6, 2007, the date of the VA examination 
which yielded the above results.

The Board has considered the application of 38 C.F.R. § 4.86 
[exceptional patterns of hearing impairment] based on the 
results of the April 2007 VA audiology examination.  However, 
the veteran's hearing loss does not meet the criteria under 
that section.  More specifically, the April 2007 hearing test 
does not show a result of 30 dB or less at 1000 Hz and 70dB 
or more at 2000 Hz, as would be required for application of 
table VIa under 38 C.F.R. § 4.86(b).  The veteran also does 
meet the criteria for 38 C.F.R § 4.86(a).  Each of the four 
specified frequencies is not 55 dB or more in either ear.  
Therefore, the rating under 38 C.F.R. § 4.85 is the correct 
rating for this veteran.

The Board has also reviewed the medical evidence of record to 
determine if a compensable rating is warranted prior to April 
6, 2007.  The only other audiometric testing of record prior 
to April 2007 is the report of a May 2003 VA audiological 
examination and the report of a May 2003 audiological 
examination from the veteran's private audiologist, Dr. 
Isidore Kirsch.  Both examinations reflect hearing loss 
congruent with a noncompensable rating.  

The May 2003 VA audiological examination revealed the 
following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
40
40
LEFT
25
35
50
50

The average decibel loss for the right ear was 33 and the 
average for the left ear was 40.  Speech audiometry revealed 
speech recognition levels of 94 percent in each ear.  
Applying these values to the rating criteria results in a 
numeric designation of level I for each ear.  Under the 
schedular criteria, this results in a noncompensable 
evaluation.  See 38 C.F.R. § 4.85 (2008).  

Dr. Kirsch's May 2003 examination yielded similar results.  
Although his testing results are presented in graphical 
format in the record, the graph reveals the following 
puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
35
40
LEFT
20
35
45
50

The average decibel loss for the right ear was 34 and the 
average for the left ear was 38.  Speech audiometry revealed 
speech recognition levels of 96 percent in each ear.  
Applying these values to the rating criteria results in a 
numeric designation of level I for each ear.  Under the 
schedular criteria, this results in a noncompensable 
evaluation.  See 38 C.F.R. § 4.85 (2008).  

Neither of the May 2003 examinations warrant application of 
the special rating criteria outlined in 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment.  As with the 
April 2007 VA audiology examination, neither of the May 2003 
examinations show a result of 55dB or more at each of the 
four specified frequencies, or 30 dB or less at 1000 Hz and 
70dB or more at 2000 Hz.  Therefore, the rating under 38 
C.F.R. § 4.85 is the correct rating for this veteran.

Accordingly, a noncompensable rating is warranted for the 
veteran's bilateral hearing loss prior to April 6, 2007, and 
a 10 percent rating is warranted thereafter.

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  Ordinarily, the VA 
Schedule for Rating Disabilities will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2008).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected hearing loss.  The record does not show 
that the veteran has required frequent hospitalization for 
this disability.  While the veteran receives sporadic 
treatment for his hearing loss, such has been conducted on an 
outpatient basis.

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
To the contrary, the veteran is currently employed full time 
by a Veterans Service Organization representing claimants 
before VA.  While the veteran has indicated that his hearing 
loss adversely affects his ability to effectively communicate 
with coworkers and clients, such occupational impairment does 
not take the veteran outside of the norm and does not 
represent an exceptional or unusual disability picture.  
While the Board has no doubt that the veteran's hearing loss 
makes it more difficult to hear and communicate on the job, 
such impairment is specifically contemplated in the 
10 percent and noncompensable ratings the Board has assigned.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected bilateral hearing loss 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss prior to April 6, 2007 is denied.

Entitlement to an increased disability rating of 10 percent 
for bilateral hearing loss is granted for the period 
beginning April 6, 2007, subject to the application of 
controlling law and regulations.


REMAND

The veteran also contends that he developed a 
gastrointestinal disability in service which has persisted to 
the present day.  Although this issue was characterized by 
the RO as service connection for gastroenteritis, the veteran 
made clear at his Board hearing that he did not wish to limit 
his claim to service connection for gastroenteritis and that 
he was seeking service connection for a gastrointestinal 
disability in general, including gastritis.  See Board 
Hearing Tr. at 40-42.  The Board has accordingly 
recharacterized the issue on appeal as service connection for 
a gastrointestinal disability.  

The veteran also seeks service connection for right knee and 
right hip disabilities.  He essentially contends that his 
current right knee problems stem from an in-service fall and 
that his right hip disability is secondary to his right knee 
disability.  He alternatively claims that his right hip was 
injured in service in the same incident in which he injured 
his right knee.

Before the Board can properly adjudicate these claims, 
additional development is required.  

The veteran has not been afforded a VA examination to assess 
the nature and etiology of his claimed gastrointestinal 
disability.  Although the veteran was afforded a VA 
examination in April 2003 which nominally addressed his 
gastrointestinal symptoms, the focus of that examination was 
the severity of the veteran's service-connected Hepatitis C, 
and not his claimed gastrointestinal maladies.  Moreover, 
while the April 2003 VA examination report mentioned the 
veteran's in-service diagnosis of gastroenteritis and 
complaints of stomach pain, nausea and vomiting, it did not 
provide an opinion as to the relationship between the 
veteran's in-service complaints and current symptoms.  

The private medical evidence submitted by the veteran, 
particularly that from his private gastroenterologist, Dr. 
Paul Stoopack, likewise does not adequately address the 
etiology of his claimed gastrointestinal disabilities.  While 
Dr. Stoopack indicated that the veteran's current gastritis 
"is related to the initial diagnosis of gastritis as 
documented in the service medical records," the service 
medical records do not reflect a gastritis diagnosis.  While 
the veteran was treated on several occasions in service for 
gastroenteritis, he was not diagnosed with gastritis.  
Dr. Stoopack's opinion fails to mention gastroenteritis and 
does not specify if the veteran currently has that condition 
and, if so, whether it is related to the veteran's in-service 
diagnosis.  Unfortunately, Dr. Stoopack provided little 
explanation for his opinion which would explain this seeming 
inconsistency in the record.  

Because some question remains regarding the nature and 
etiology of the veteran's gastrointestinal disabilities, a VA 
examination should be conducted on remand to identify the 
veteran's current gastrointestinal disabilities and their 
relationship to service.

An additional VA examination is also in order to address the 
nature and etiology of the veteran's right knee and right hip 
disabilities.  While the veteran was afforded a VA orthopedic 
examination in May 2003, the examination report offered no 
opinion as to the relationship between the veteran's current 
right knee and hip problems and his in-service injury.

Although the veteran submitted a positive nexus opinion from 
his private physician, Dr. Michael Sher, indicating that his 
right knee condition is related to his in-service knee injury 
and that his right hip arthritis is secondary to his right 
knee disability, Dr. Sher's opinion is somewhat confusing.  
Dr. Sher does not identify the veteran's actual knee 
disability and states only that his knee disorder "was 
diagnosed by the East Orange VAMC as a severe sprain/strain 
in 2003 by Dr. Schwartz."  The only examination of the 
veteran conducted by Dr. Schwartz appears to be the May 2003 
VA orthopedic examination.  Dr. Schwartz did not, however, 
diagnose the veteran with a "severe sprain/strain" of the 
right knee as noted by Dr. Sher.  To the contrary, Dr. 
Schwartz noted only that the veteran has referred right knee 
pain secondary to chronic right hip sprain.  No other knee 
diagnosis was made.  As with the opinion of Dr. Stoopack, Dr. 
Sher provided little explanation for his opinion which would 
explain this seeming inconsistency in the record.  

Because some question remains regarding the nature and 
etiology of the veteran's right knee and right hip 
disabilities, a VA examination should be conducted on remand 
to identify all right knee and hip disabilities present and 
their respective etiologies.  

The Board also notes that the veteran's claims file includes 
no treatment records from Dr. Sher and only limited records 
from Dr. Stoopack.  The only evidence from these physicians, 
with the exception of a small selection of records dated in 
the late 1990s from Dr. Stoopack, are the nexus opinion 
letters discussed above.  Both letters, however, indicate 
that the veteran receives regular treatment from each 
physician.  Because treatment records from Drs. Stoopack and 
Sher could shed considerable light on the nature and etiology 
of the veteran's gastrointestinal and orthopedic 
disabilities, such treatment records should be obtained on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide treatment 
records from Dr. Stoopack, Dr. Sher, and 
all other private health care providers 
who have treated him for his claimed 
gastrointestinal, right knee, and right 
hip disabilities, or to provide VA with 
the authorization to obtain the same.  
Attempt to obtain records from each 
health care provider for which the 
veteran provides the proper authorization 
form (except where VA has already made 
reasonable efforts to obtain records from 
that provider).

2.  Schedule the veteran for an 
examination by a gastroenterologist or 
other appropriately qualified physician 
to determine the nature and etiology of 
his claimed gastrointestinal disability.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should identify all 
gastrointestinal disabilities present.  
For each gastrointestinal disability 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater) 
that such gastrointestinal disability was 
either caused or aggravated by any 
incident of the veteran's military 
service.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  
The examiner is requested to explain any 
opinion provided, and to include 
supporting references to the veteran's 
medical record.

3.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his claimed right knee and 
right hip disabilities.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
identify any right knee and/or right hip 
disabilities present.  If a right knee 
disability is identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent or greater) that such was 
either caused or aggravated by any 
incident of the veteran's military 
service.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any right hip disability 
present was either caused or aggravated 
by the veteran's right knee disability or 
any incident of the his military service.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

4.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues of service 
connection for a gastrointestinal 
disability and service connection for 
right knee and right hip disabilities.  
If any of the benefits sought on appeal 
remain denied, in whole or in part, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


